Citation Nr: 1220033	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-40 837	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to August 1958, and in July 1982.  He also served in the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 and October 2008 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claims file shows that the Veteran died in March 2012.  His widow is eligible to continue pursuing his appeal on her own behalf if she so wishes.  She must first file a "request for substitution" with the VA regional office (RO) in St. Petersburg, Florida, no later than March 2013, which is one year from the Veteran's death.  If she does so, she would receive any benefits, such as compensation, subsequently granted from this appeal.  The Board, however, is expressing no opinion as to the merits of this appeal or to any derivative claim.  38 C.F.R. § 20.1106 (2011).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1956 to August 1958, and in July 1982.  He also served in the National Guard.   

2.  In May 2012, the Board received notice that the Veteran died in March 2012.





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, a Veteran's claims do not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, this appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

However, to reiterate, the Board's dismissal of this appeal does not affect the right of an eligible person, such as the Veteran's surviving spouse, to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


